EXHIBIT 10.2

AMENDMENT NO. 1 TO AMENDED AND RESTATED

OMNIBUS AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED OMNIBUS AGREEMENT (the “Agreement”)
is entered into on, and effective as of, September 14, 2012, among Tesoro
Corporation, a Delaware corporation, on behalf of itself and the other Tesoro
Entities (as defined in the Original Agreement, as defined below), Tesoro
Refining and Marketing Company, a Delaware corporation (“Tesoro Refining and
Marketing”), Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska
Company, a Delaware company, Tesoro Logistics LP, a Delaware limited partnership
(the “Partnership”), and Tesoro Logistics GP, LLC, a Delaware limited liability
company (the “General Partner”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

The Parties executed that certain Amended and Restated Omnibus Agreement dated
as of April 1, 2012 (the “Original Agreement”).

The Parties desire to amend the Original Agreement to clarify a specific
provision.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

1. The reference in Section 4.1(c)(vi) of the Original Agreement to “Vice
President, Logistics” is hereby amended to be “Vice President, Operations.”

2. Section 3.7(a) of the Original Agreement is hereby amended to read as
follows:

“3.7 Limitations Regarding Indemnification. The Tesoro Indemnifying Parties
shall not, in any calendar year, be obligated to indemnify, defend and hold
harmless the Partnership Group for a Covered Environmental Loss under
Section 3.1(a)(ii) until such time as the aggregate amount of all Covered
Environmental Losses in such calendar year exceeds the amount listed on Schedule
VIII under “Annual Environmental Deductible” (the “Annual Environmental
Deductible”), at which time the Tesoro Indemnifying Parties shall be obligated
to indemnify the Partnership Group for the amount of Covered Environmental
Losses under Section 3.1(a)(ii) that are in excess of the Annual Environmental
Deductible that are incurred by the Partnership Group in such calendar year. The
Tesoro Indemnifying Parties shall not, in any calendar year, be obligated to
indemnify, defend and hold harmless the Partnership Group for any individual
Loss under Section 3.2 until such time as the aggregate amount of all Losses
under Section 3.2 that are in such calendar year exceeds the amount listed on
Schedule VIII under “Annual ROW Deductible” (the “Annual ROW Deductible”), at
which time the Tesoro Indemnifying Parties shall be obligated to indemnify the
Partnership Group for all Losses under Section 3.2 in excess of the Annual ROW
Deductible that are incurred by the Partnership Group in such calendar year.”



--------------------------------------------------------------------------------

3. The “and” at the end of Section 4.1(c)(v) of the Original Agreement is
deleted and the period at the end of Section 4.1(c)(vi) of the Original
Agreement is replaced with “; and.” In addition, a new Section 4.1(c)(vii) is
hereby added to the Original Agreement as follows:

“(vii) any other expenses listed on Schedule IV and identified as applicable to
this clause (vii).”

4. The introductory portion of Section 5.1 of the Original Agreement is hereby
amended in its entirety to read as follows:

“5.1 Reimbursement of Maintenance Capital and Other Expenditures. Tesoro
Refining and Marketing will either reimburse the Partnership or reimburse the
General Partner and the General Partner will reimburse the Partnership, as
applicable, on a dollar-for-dollar basis, without duplication, for each of the
following:”

5. Other than as set forth above, the Original Agreement shall remain in full
force and effect as written.

6. This Agreement may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first set forth above.

 

TESORO CORPORATION By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO REFINING AND MARKETING COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO COMPANIES, INC. By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President TESORO ALASKA COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By:   Tesoro Logistics GP, LLC,   its general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President